DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 8, 9, 10, 11, 15, 39, 46, 47, 48, 50, 51, and 52 respectively of U.S. Patent Application No.: 16618671. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are identical, broad or with minor differences to co-pending application.

Instant Application No.: 17538672
Co-pending Application No.: 16618671
Claim 1,	 A transmission method, which is applied to a first network device, comprising: 

receiving transmission time domain information from a second network device; wherein the transmission time domain information comprises time domain resources to be occupied by transmission between the second network device and a user terminal; and 
performing transmission with the user terminal according to the transmission time domain information. 
 

Claim 1, A transmission method for eliminating or reducing terminal self-interference, which is performed by a first network device, comprising:
      obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the transmission time domain information being transmission time domain information of the user terminal after the terminal self-interference occurs at the user terminal; and
        carrying out transmission with the user terminal according to the transmission time domain information;
       wherein the obtaining transmission time domain information of a user terminal experiencing terminal self-interference, comprises:
      receiving the transmission time domain information sent by a second network device; wherein the transmission time domain information comprises location information of time domain resources, the time domain resources comprise available time domain resources for transmission between the first network device and the user terminal, or comprise time domain resources to be occupied by transmission between the second network device and the user terminal;
      wherein the terminal self-interference is interference of an uplink signal sent by the user terminal to a downlink signal received by the user terminal.
Claim 2,	 The method of claim 1, wherein the performing transmission with the user terminal according to the transmission time domain information, comprises:
 determining available time domain resources for transmission between the first network device and the user terminal according to the time domain resources to be occupied by transmission between the second network device and the user terminal; and 
performing transmission with the user terminal on the determined available time domain resources. 
 

Claim 3, The method of claim 1, wherein the carrying out transmission with the user terminal according to the transmission time domain information, comprises:
      when the time domain resources comprise the available time domain resources for transmission between the first network device and the user terminal, carrying out transmission with the user terminal in the available time domain resources for transmission between the first network device and the user terminal; or,
      when the time domain resources to be occupied by transmission between the second network device and the user terminal, determining available time domain resources for transmission between the first network device and the user terminal according to the time domain resources to be occupied by transmission between the second network device and the user terminal, and carrying out transmission with the user terminal in the available time domain resources for transmission between the first network device and the user terminal.
Claim 3,	 The method of claim 1, wherein the transmission time domain information comprises location information of the time domain resources; the location information comprises bitmap information of the time domain resources and an identification of the user terminal; the bitmap information comprises one or more of the following: start time, end time and duration.

Claim 5, The method of claim 1, where the location information comprises bitmap information of the time domain resources and an identification of the user terminal, and also comprises one or more of the following: start time, end time and duration.
Claim 4,	 The method of claim 3, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or, 
       the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or, 
the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or, 
the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or, 
the time domain resources comprise a subframe group, and the bitmap information comprises bitmap information of the subframe group.
  

Claim 6, The method of claim 5, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or,
      the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or
      the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or,
    the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or,
    the time domain resources comprise a subframe group, and the bitmap information of the subframe group.
Claim 5,	 The method of claim 1, wherein before the receiving transmission time domain information from the second network device, the method further comprises:

 determining whether the user terminal experiences terminal self-interference; wherein the terminal self-interference is interference of an uplink signal sent by the user terminal in a first system to a downlink signal received by the user terminal in a second system; 
when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal. 

Claim 8, The method of claim 1, wherein before the obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the method further comprises:
       determining whether the user terminal experiences terminal self-interference; when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.
Claim 6,	 The method of claim 5, wherein the determining whether the user terminal experiences terminal self-interference, comprises: 
determining whether a terminal self-interference isolation reported by the user terminal is smaller than a preset first threshold; when the terminal self-interference isolation is smaller than the preset first threshold, determining that the user terminal experiences terminal self-interference; or, 
determining whether a downlink packet loss rate reported by the user terminal is greater than a preset second threshold; when the downlink packet loss rate is greater than the preset second threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a downlink interference level reported by the user terminal is greater than a preset third threshold; when the downlink interference level is greater than the preset third threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a received-signal sensitivity reported by the user terminal is greater than a preset fourth threshold; when the received-signal sensitivity is greater than the preset fourth threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference. 
 

Claim 9, The method of claim 8, wherein the determining whether the user terminal experiences terminal self-interference, comprises:
       determining whether a terminal self-interference isolation reported by the user terminal is smaller than a preset first threshold; when the terminal self-interference isolation is smaller than the preset first threshold, determining that the user terminal experiences terminal self-interference; or,
     determining whether a downlink packet loss rate reported by the user terminal is greater than a preset second threshold; when the downlink packet loss rate is greater than the preset second threshold, determining that the user terminal experiences terminal self-interference; or, 
        determining whether a downlink interference level reported by the user terminal is greater than a preset third threshold; when the downlink interference level is greater than the preset third threshold, determining that the user terminal experiences terminal self-interference; or, 
      determining whether a received-signal sensitivity reported by the user terminal is greater than a preset fourth threshold; when the received-signal sensitivity is greater than the preset fourth threshold, determining that the user terminal experiences terminal self-interference; or, 
      determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference. 

Claim 7,	 The method of claim 5, wherein the determining a predicted frequency range affected by the terminal self-interference for the terminal, comprises:
 calculating a first predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system, and taking a first target frequency range in the first predicted candidate frequency range as the predicted frequency range; wherein the first target frequency range is in the first predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the second system; or, 
calculating a second predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system and an uplink operating frequency range of the second system, and taking a second target frequency range in the second predicted candidate frequency range as the predicted frequency range; wherein the second target frequency range is in the second predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the first system.

Claim 10,	 The method of claim 8, wherein the determining a predicted frequency range affected by the terminal self-interference for the terminal, comprises:
     calculating a first predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system, and taking a first target frequency range in the first predicted candidate frequency range as the predicted frequency range; wherein the first target frequency range is in the first predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the second system; or, 
        calculating a second predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system and an uplink operating frequency range of the second system, and taking a second target frequency range in the second predicted candidate frequency range as the predicted frequency range; wherein the second target frequency range is in the second predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the first system.


Claim 8,	 A transmission method, performed by a second network device, comprising: 

sending transmission time domain information to a first network device, thereby enabling the first network device to perform transmission with the user terminal according to the transmission time domain information; wherein the transmission time domain information comprises time domain resources to be occupied by transmission between the second network device and a user terminal. 

Claim 11, A transmission method for terminal self-interference, which is performed by a second network device, comprising:
      obtaining transmission time domain information of a user terminal experiencing  terminal self-interference, the transmission time domain information being transmission time domain information of the user terminal after the terminal self-interference occurs at the user terminal; and
      sending transmission time domain information to a first network device, thereby enabling the first network device to perform transmission with the user terminal according to the transmission time domain information;
      wherein the transmission time domain information comprises location information of time domain resources; the time domain resources comprise available time domain resources for transmission between the first network device and the user terminal, or comprise time domain resources to be occupied by transmission between the second network device and the user terminal;
      wherein the terminal self-interference is interference of an uplink signal sent by the user terminal to a downlink signal received by the user terminal.

    
Claim 9,	 The method of claim 8, wherein the transmission time domain information comprises location information of the time domain resources; the location information comprises bitmap information of the time domain resources and an identification of the user terminal; the bitmap information comprises one or more of the following: start time, end time and duration.

Claim 5, The method of claim 1, where the location information comprises bitmap information of the time domain resources and an identification of the user terminal, and also comprises one or more of the following: start time, end time and duration.
Claim 10,	 The method of claim 9, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or, 
the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or,
 the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or, 
the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or, 
the time domain resources comprise a subframe group, and the bitmap information comprises bitmap information of the subframe group. 

Claim 6, The method of claim 5, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or,
      the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or
      the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or,
    the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or,
    the time domain resources comprise a subframe group, and the bitmap information of the subframe group.
Claim 11,	 The method of claim 8, wherein the method further comprises: 
determining whether the user terminal experiences terminal self-interference; wherein the terminal self-interference is interference of an uplink signal sent by the user terminal in a first system to a downlink signal received by the user terminal in a second system; 
when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.

Claim 15, The method of claim 11, wherein when the user terminal experiences terminal self-interference, before obtaining transmission time domain information of the user terminal, the method further comprises:
      determining whether the user terminal experiences terminal self-interference; when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.
Claim 12,	 A network device comprising: a processor, a memory, a transceiver and a user interface; wherein the processor, the memory, the transceiver and the user interface are coupled together by a bus system; 
wherein when the network device is a first network device, the processor is configured to read a program in the memory to implement steps of:       receiving transmission time domain information from a second network device; wherein the transmission time domain information comprises time domain resources to be occupied by transmission between the second network device and a user terminal; and performing transmission with the user terminal according to the transmission time domain information; 
wherein when the network device is a second network device, the processor is configured to read a program in the memory to implement steps of: sending transmission time domain information to a first network device, thereby enabling the first network device to perform transmission with the user terminal according to the transmission time domain information; wherein the transmission time domain information comprises time domain resources to be occupied by transmission between the second network device and a user terminal. 

Claim 39, A network device comprising: a processor, a memory, a transceiver and a user interface; wherein the processor, the memory, the transceiver and the user interface are coupled together by a bus system; the processor is configured to read a program in the memory to implement steps of:

       obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the transmission time domain information being transmission time domain information of the user terminal after the terminal self-interference occurs at the user terminal; and
     carrying out transmission with the user terminal according to the transmission time domain information;
     wherein the obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the processor is configured to implement;
      receiving the transmission time domain information sent by a second network device; wherein the transmission time domain information comprises location information of time domain resources, the time domain resources comprise available time domain resources for transmission between the first network device and the user terminal, or comprise time domain resources to be occupied by transmission between the second network device and the user terminal;
      wherein the terminal self-interference is interference of an uplink signal sent by the user terminal to a downlink signal received by the user terminal.
Claim 13,	 The network device of claim 12, wherein when the network device is the first network device and when performing transmission with the user terminal according to the transmission time domain information, the processor is configured to read the program in the memory to implement steps of: 
determining available time domain resources for transmission between the first network device and the user terminal according to the time domain resources to be occupied by transmission between the second network device and the user terminal; and 
performing transmission with the user terminal on the determined available time domain resources.
  

Claim 46, The network device of claim 39, wherein when carrying out transmission with the user terminal according to the transmission time domain information, the processor is configured to implement:



        when the time domain resources comprise the available time domain resources for transmission between the first network device and the user terminal, carrying out transmission with the user terminal in the available time domain resources for transmission between the first network device and the user terminal; or
      when the time domain resources comprise the time domain resources to be occupied by transmission between the second network device and the user terminal, determining available time domain resources for transmission between the first network device and the user terminal according to the time domain resources to be occupied by transmission between the second network device and the user terminal, and carrying out transmission with the user terminal in the available time domain resources for transmission between the first network device and the user terminal.
Claim 14,	 The network device of claim 12, wherein the transmission time domain information comprises location information of the time domain resources. 
 

Claim 47,  The network device of claim 39, wherein location information comprises bitmap information of the time domain resources and an identification of the user terminal, and also comprises one or more of the following: start time, end time and duration.
Claim 15,	 The network device of claim 14, wherein the location information comprises bitmap information of the time domain resources and an identification of the user terminal; the bitmap information comprises one or more of the following: start time, end time and duration. 


















Claim 16,	 The network device of claim 15, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or, 
the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or, 
the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or, 
the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or, 
the time domain resources comprise a subframe group, and the bitmap information comprises bitmap information of the subframe group. 
 
 


Claim 47,  The network device of claim 39, wherein location information comprises bitmap information of the time domain resources and an identification of the user terminal, and also comprises one or more of the following: start time, end time and duration.



















Claim 48, The network device of claim 47, wherein the time domain resources comprise time domain resources corresponding to a Hybrid Automatic Repeat Request (HARQ) process, and the bitmap information comprises bitmap information of the HARQ process; or,
       the time domain resources comprise slot, and the bitmap information comprises bitmap information of slot; or, 
  the time domain resources comprise subframe, and the bitmap information comprises bitmap information of subframe; or, 
 the time domain resources comprise a slot group, and the bitmap information comprises bitmap information of the slot group; or, 
        the time domain resources comprise a subframe group, and the bitmap information comprises bitmap information of the subframe group. 



Claim 17,	 The network device of claim 12, wherein when the network device is the first network device, before the receiving transmission time domain information from the second network device, the processor is configured to read the program in the memory to implement steps of: 
determining whether the user terminal experiences terminal self-interference; wherein the terminal self-interference is interference of an uplink signal sent by the user terminal in a first system to a downlink signal received by the user terminal in a second system; 
when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.
  


Claim 50, The network device of claim 39, when before the obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the processor is configured to implement:


      determining whether the user terminal experiences terminal self-interference; when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.
Claim 18,	 The network device of claim 17, wherein when the network device is the first network device and when determining whether the user terminal experiences terminal self-interference, the processor is configured to read the program in the memory to implement steps of: 
determining whether a terminal self-interference isolation reported by the user terminal is smaller than a preset first threshold; when the terminal self-interference isolation is smaller than the preset first threshold, determining that the user terminal experiences terminal self-interference; or, 
determining whether a downlink packet loss rate reported by the user terminal is greater than a preset second threshold; when the downlink packet loss rate is greater than the preset second threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a downlink interference level reported by the user terminal is greater than a preset third threshold; when the downlink interference level is greater than the preset third threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a received-signal sensitivity reported by the user terminal is greater than a preset fourth threshold; when the received-signal sensitivity is greater than the preset fourth threshold, determining that the user terminal experiences terminal self-interference; or, 

determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference. 
 

Claim 51, The network device of claim 50, wherein when determining whether the user terminal experiences terminal self-interference, the processor is configured to implement:



      determining whether a terminal self-interference isolation reported by the user terminal is smaller than a preset first threshold; when the terminal self-interference isolation is smaller than the preset first threshold, determining that the user terminal experiences terminal self-interference; or, 
      determining whether a downlink packet loss rate reported by the user terminal is greater than a preset second threshold; when the downlink packet loss rate is greater than the preset second threshold, determining that the user terminal experiences terminal self-interference; or, 
      determining whether a downlink interference level reported by the user terminal is greater than a preset third threshold; when the downlink interference level is greater than the preset third threshold, determining that the user terminal experiences terminal self-interference; or, 
      determining whether a received-signal sensitivity reported by the user terminal is greater than a preset fourth threshold; when the received-signal sensitivity is greater than the preset fourth threshold, determining that the user terminal experiences terminal self-interference; or, 
        determining whether a degradation value of the received-signal sensitivity reported by the user terminal is greater than a preset fifth threshold; when the degradation value of the received-signal sensitivity is greater than the preset fifth threshold, determining that the user terminal experiences terminal self-interference. 

Claim 19,	 The network device of claim 17, wherein when the network device is the first network device and when determining a predicted frequency range affected by the terminal self-interference for the terminal, the processor is configured to read the program in the memory to implement steps of; 
calculating a first predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system, and taking a first target frequency range in the first predicted candidate frequency range as the predicted frequency range; wherein the first target frequency range is in the first predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the second system; or, 
calculating a second predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system and an uplink operating frequency range of the second system, and taking a second target frequency range in the second predicted candidate frequency range as the predicted frequency range; wherein the second target frequency range is in the second predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the first system.
  

Claim 52, The network device of claim 50, wherein when determining a predicted frequency range affected by the terminal self-interference for the terminal, the processor is configured to implement;



       calculating a first predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system, and taking a first target frequency range in the first predicted candidate frequency range as the predicted frequency range; wherein the first target frequency range is in the first predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the second system; or, 
        calculating a second predicted candidate frequency range affected by the terminal self-interference for the user terminal in an uplink operating frequency range of the first system and an uplink operating frequency range of the second system, and taking a second target frequency range in the second predicted candidate frequency range as the predicted frequency range; wherein the second target frequency range is in the second predicted candidate frequency range and is in a frequency range of the user terminal in a downlink system bandwidth of the first system.

Claim 20,	 The network device of claim 12, wherein when the network device is the second network device, the processor is configured to read the program in the memory to implement steps of: 
determining whether the user terminal experiences terminal self-interference; wherein the terminal self-interference is interference of an uplink signal sent by the user terminal in a first system to a downlink signal received by the user terminal in a second system; 
when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.  

Claim 50, The network device of claim 39, when before the obtaining transmission time domain information of a user terminal experiencing terminal self-interference, the processor is configured to implement:
             determining whether the user terminal experiences terminal self-interference; when the user terminal experiences terminal self-interference, determining a predicted frequency range affected by the terminal self-interference for the terminal.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463